Citation Nr: 0612497	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-16 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran on 
February 14, 2004.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 determination of the 
Department of Veterans Affairs (VA) Medical Center in Togus, 
Maine.  


FINDINGS OF FACT

1.  The veteran received medical treatment provided by the 
St. Mary's Regional Medical Center for insomnia and 
anxiety/depression on February 18, 2004.  

2.  The veteran does not have a total disability, permanent 
in nature, resulting from a service-connected disability.

3.  The veteran is not participating in a rehabilitation 
program.

4.  The veteran was treated by St. Mary's Regional Medical 
Center for a non-service- connected disability which is not 
associated with and held to be aggravating any service-
connected disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred on February 18, 2004 have not been met.  38 
U.S.C.A. § 1728 (West 2002 & Supp. 2005); 38 C.F.R. §§ 17.54, 
17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.   The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.   The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the May 2004 notice, the May 2004 of 
the case constituted subsequent process.  The claimant has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  The 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any records in the 
claimant's possession that pertained to the claim.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Analysis

The veteran asserts that he is entitled to reimbursement for 
private medical care received at an emergency room on 
February 18, 2004.  In this case, the evidence shows that the 
services provided were non-emergent, for a non-service 
connected disability, and that the services were available at 
a VA facility.  

Initially, the Board notes there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses provided by the St. Mary's Regional 
Medical Center on February 18, 2004.  Accordingly, the Board 
concludes that prior authorization for the private medical 
treatment provided by the St. Mary's Regional Medical Center 
on February 18, 2004 for complaints of insomnia, and an 
impression of anxiety/depression, was not obtained pursuant 
to 38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  The 
veteran does not meet the other criteria as explained below.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met:  (a) The care 
and services rendered were either:  (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b).  The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran does not satisfy any of above criteria.  The 
veteran is service-connected for arthritis of the knees and 
low back strain.  He was not treated for knee arthritis or 
back strain when medical services were rendered by the St. 
Mary's Regional Medial Center on February 18, 2004.  Rather, 
he was treated for insomnia and anxiety/depression.  The 
records are clear and unambiguous in this regard.  The Board 
notes that a November 2001 VA treatment record related 
insomnia and provisional dysthymia to childhood experiences 
and substance abuse.  He was not treated for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating any of 
his service-connected disabilities.  Further, the veteran has 
not been assigned a total rating.  A March 2002 rating 
decision shows a combined evaluation of 70 percent.  
Therefore, the veteran does not have a total disability, 
permanent in nature, resulting from a service-connected 
disability.  Also, the veteran is not participating in a 
rehabilitation program.  Thus, all the criteria under 38 
C.F.R. § 17.120 have not been met.  Accordingly, there is no 
basis to establish entitlement to reimbursement under 38 
C.F.R. § 17.120.  

In addition, payment or Reimbursement for Unauthorized 
Medical Services provided by the St. Mary's Regional Medical 
Center are on February 18, 2004 is not warranted pursuant to 
the "Millennium Bill Act."

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions:  (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); d) 
The claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2005).

As noted, the Board has determined that the treatment 
received at the St. Mary's Regional Medical Center on 
February 18, 2004 was non emergent.  The emergency room 
records reflect the symptoms of anxiousness and decreased 
sleep had an onset in terms of "weeks," and the VA clinic 
director determined that the services were non emergent and 
available at a VA facility.  To the extent that the veteran 
asserts that insomnia/lack of sleep was hazardous to his 
mental health due to a suicidal ideation six weeks earlier, 
there is no evidence of such.  The Board notes that the St. 
Mary's Regional Medical Center records reflect no suicidal 
thoughts, specific plan, or gesture or attempt.  The 
impression was depression/anxiety, not a suicide 
attempt/ideation.  


ORDER

Payment or reimbursement for unauthorized medical services 
provided by the St  Mary's Regional Medical Center on 
February 18, 2004 are denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


